Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 8-12, 14-16, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20190302465) in view of Essiambre (US 20100329671).
Regarding claim 1, Yu discloses apparatus (Optical Coherence Tomography system; FIG. 4B; para [0018]), comprising:
 	an optical router (FIG. 4B, reproduced below; also see FIG. 4A) to route source light; 
an optical fiber (fiber collimator/connectors; FIG. 4B) to transmit to the optical router image light received from a region near a remote fiber end in response to the region being illuminated with a first portion of the source light (A portion of light illuminates the sample 426 which is reflected by the mirror 448; para [0052]); 
a two-dimensional pixelated light detector (detector, line scan camera 430 is pixelated, FIG. 4A, 4B); and 
a digital processor (Various computing components of the Optical Coherence Tomography system including a processor, a memory, a network interface card, and a detector; FIG. 3; para [0016]) configured to receive light-intensity measurements made using pixels of the two-dimensional pixelated light detector; 
wherein the optical router is configured to cause mixing of the image light and a second portion of the source light along the two-dimensional pixelated light detector (As can be seen from FIGS. 4a, 4b, 4c, light reflected from the sample 426 and reference light from the source is combined by beam splitter 438 and received by the detection unit. Para [0047]); and 
wherein the digital processor is configured to form a digital image with reduced speckle contrast therein by summing two or more digital images of the region, in a pixel- by-pixel manner, for different illuminations of the region (Detected signal from line scan camera can be processed and displayed in the display 316, FIG. 3. Para [0041]; The spatial light modulator may be adjusted in response to a first generated image in order to reduce a produced speckle pattern. Para [0073]; Increased depth of field of image is obtained. Para [0063]).
Yu does not expressly disclose a multimode fiber to transmit to the optical router image light. 
Essiambre is directed to an optical communication system having an optical transmitter and an optical receiver optically coupled via a multi-path fiber (abstract) and teaches a multimode fiber (multimode fiber 1002; FIG. 11)  to transmit to the optical router image light (FIGS. 11, 12; claim 8, col. 7, line 60-col. 8, line 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to have multi-mode fiber in accordance with the teaching of Essiambre so that high optical powers could be carried by way of having multi-mode fiber. 


    PNG
    media_image1.png
    713
    728
    media_image1.png
    Greyscale

Regarding claim 2, Yu discloses wherein the apparatus is configured to make controllable changes of one or more of phase, angle (The spatial light modulator may be adjusted in response to a first generated image in order to reduce a produced speckle pattern. Para [0073]), polarization, modal composition, and wavelength of the first portion of the source light to cause the two or more digital images to have different speckle patterns therein.

Regarding claim 3, Yu discloses a tunable laser configured to generate the source light (Pulsed laser emitter or supercontinuum laser emitter is used as light source. Para [0043]).
Regarding claim 8, Yu discloses wherein the optical router comprises a polarization filter (Polarization beam splitter 436; FIGS. 4A, 4B, 4C; para [0047]) configured to filter at least one of the first and second portions of the source light.
Regarding claim 9, Yu as modified discloses wherein the optical router is configured to direct the first portion of the source light through the multimode optical fiber (Yu: For example, source light from 410 is directed by the optical router to form a combined light. FIG. 4B).
Regarding claim 10, Yu does not expressly disclose wherein the optical router comprises a mode-selective filter configured to selectively couple the first portion of the source light into a selected set of guided modes of a proximate section of the multimode optical fiber.
Essiambre teaches wherein the optical router comprises a mode-selective filter configured to selectively couple the first portion of the source light into a selected set of guided modes of a proximate section of the multimode optical fiber (Selective coupling of modes; FIGS. 3A, 7; para [0008], [0079], [0082]-[0083]; multiplexer 130 can be designed to add communication signals to and/or drop communication signals; para [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to have mode selection in accordance with the teaching of Essiambre so that cross-talk could be reduced (para [0032] of Essiambre).
Regarding claim 11, Yu as modified discloses wherein the multimode optical fiber has a plurality of optical cores for guiding the first portion of the source light to the region (Essiambre: multi-core link 120 can support multi-modes. FIG. 3A, para [0028]).
 
Regarding claim 12, Yu as modified discloses wherein the optical router comprises a wavelength demultiplexer (Essiambre: System 100 further has an optical add/drop multiplexer (ADM); FIG. 3A; para [0026]) configured to spatially separate light of two or more different wavelengths present in the source light.
Regarding claim 14, Yu discloses an apparatus (Optical Coherence Tomography system; FIG. 4B; para [0018]), comprising: 
an optical router (FIG. 4B, reproduced below; also see FIG. 4A) to route source light; 
an optical fiber  (fiber collimator/connectors; FIG. 4B) to transmit to the optical router image light received from a region near a remote fiber end in response to the region being illuminated with a first portion of the source light (A portion of light illuminates the sample 426 which is reflected by the mirror 448; para [0052]); 
a two-dimensional pixelated light detector (detector, line scan camera 430, FIG. 4A, 4B); and 
a digital processor (Various computing components of the  Optical Coherence Tomography system including a processor, a memory, a network interface card, and a detector; FIG. 3; para [0016]) configured to receive light-intensity measurements made using pixels of the two-dimensional pixelated light detector; 
wherein the optical router is configured to: 
direct the first portion of the source light through the optical fiber (reference light is directed; FIG. 4B); 
make controllable changes to modal composition of the first portion of the source light to laterally move a corresponding illumination spot across the region (line scan camera; para [0041]; laser moves across the scan camera. Para [0042]; FIG. 4A); and 
cause mixing of the image light and a second portion of the source light along the two-dimensional pixelated light detector (image light and source light is mixed; FIGS. 4A, 4B); and wherein the digital processor is configured to form a digital image using a plurality of digital images of the region corresponding to a plurality of different lateral positions of the illumination spot (Line scan is made in the camera. The line scan corresponds to the lateral positions. Detected signal from line scan camera can be processed and displayed in the display 316, FIG. 3. Para [0041]; The spatial light modulator may be adjusted in response to a first generated image in order to reduce a produced speckle pattern. Para [0073]).
Yu does not expressly disclose a multimode fiber to transmit to the optical router image light. 
Essiambre is directed to an optical communication system having an optical transmitter and an optical receiver optically coupled via a multi-path fiber (abstract) and teaches a multimode fiber (multimode fiber 1002; FIG. 11)  to transmit to the optical router image light (FIGS. 11, 12; claim 8, col. 7, line 60-col. 8, line 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to have multi-mode fiber in accordance with the teaching of Essiambre so that high optical powers could be carried by way of having multi-mode fiber. 


    PNG
    media_image1.png
    713
    728
    media_image1.png
    Greyscale

Regarding claim 15, Yu does not expressly disclose wherein the optical router comprises a mode-selective filter configured to selectively couple the first portion of the source light into a selected set of guided modes of a proximate section of the multimode optical fiber.
Essiambre teaches wherein the optical router comprises a mode-selective filter configured to selectively couple the first portion of the source light into a selected set of guided modes of a proximate section of the multimode optical fiber (selective coupling of modes; FIGS. 3A, 7; para [0008], [0079], [0082]-[0083]; multiplexer 130 can be designed to add communication signals to and/or drop communication signals; para [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to have mode selection in accordance with the teaching of Essiambre so that cross-talk could be reduced (para [0032] of Essiambre).
Regarding claim 16, Yu discloses wherein a size of the illumination spot is smaller than a field of view at the remote fiber end (For line scan camera, the size of the spot is smaller than a field of view. Para [0041]).
Regarding claim 18, Yu discloses wherein the apparatus is configured to raster-scan the illumination spot (Line scan camera is a raster scan. Para [0041]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20190302465) in view of Essiambre (US 20100329671) and further in view of Seibel (US 20060195014).
Regarding claim 13, Yu does not expressly disclose wherein the apparatus is configurable to perform optical reflectometry measurements of the region using the multimode optical fiber and the two- dimensional pixelated light detector.
Seibel is directed to capsule endoscope apparatus and teaches wherein the apparatus is configurable to perform optical reflectometry measurements (Optical coherence reflectometry (OCR) or optical coherence tomography (OCT) measurements for multimode collection optical fiber; claim 21; para [0016], [0085], [0114]) of the region using the multimode optical fiber and the two-dimensional pixelated light detector (optical detector 146; data is accumulated pixel-by-pixel. Para [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to have optical reflectometry measurements in accordance with the teaching of Seibel so that the integrity of the  fiber optic system could be tested by optical reflectometry measurements method.

Claim(s) 4, 6,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20190302465) in view of Essiambre (US 20100329671) and further in view Eggleston (US 20180188019).
Regarding claim 4, Yu does not expressly disclose wherein the tunable laser is capable of sweeping a wavelength of the source light while pixels of the two-dimensional pixelated light detector are performing time-resolved light- intensity measurements for measuring beat frequencies generated by the mixing; and wherein the digital processor is configured to produce data for depth-sensitive images of the region using the measured beat frequencies.
Eggleston is directed to an apparatus including light sources, an optical interferometer, light detectors, and an electronic processor (abstract; para [0028]) and teaches wherein the tunable laser is capable of sweeping a wavelength of the source light while pixels of the two-dimensional pixelated light detector are performing time-resolved light- intensity measurements for measuring beat frequencies generated by the mixing (Intensities are measured that exhibit beating at a period that is a measure of the relative path difference between the optical reference and sample arms 30, 32. Para [0061]); and 
wherein the digital processor is configured to produce data for depth-sensitive images of the region using the measured beat frequencies (Measurement of beat frequency of interference intensities are used for depth image data. para [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu in accordance with the teaching of Eggleston to have beat frequency measurements so that depth of image could be generated by using method of beat measurements (para [0061] of Eggleston). 
Regarding claim 6, Yu as modified teaches wherein the apparatus is configured to obtain spatially resolved measurements of amplitude and phase of the image light along the two-dimensional pixelated light detector (Eggleston: Phase-sensitive detection of the light collected from the target 12 enables the detection of information on the depth of the portion of the target 12 emitting or scattering said light. FIG. 5; Para [0060]; intensity is measured; abstract; para [0007]-[0008]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20190302465) in view of Essiambre (US 20100329671) and further in view Eggleston (US 20180188019) and further in view of Andresen (US 20180011309).
Regarding claim 7, Yu does not expressly disclose wherein the digital processor is configured to correct phase slips in the measurements of the phase based on digital images corresponding to different wavelengths of the source light. 
Andresen is directed to a device for transporting and controlling light pulses for lensless endo-microscopic imaging (abstract) and teaches wherein the digital processor is configured to correct phase slips in the measurements of the phase based on digital images corresponding to different wavelengths of the source light (Correct the phase variations introduced by each of the fibers of the bundle of fibers. FIG. 9; Para [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to have phase correction in accordance with the teaching of Andresen so that variation due to phase could be corrected (para [0042] of Andresen). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20190302465) in view of Essiambre (US 20100329671) and further in view Ip (US 20120263481).
Regarding claim 5, Yu does not expressly disclose wherein the digital processor is configured to apply digital back-propagation to the two or more digital images of the region.
Ip is directed to systems and methods for performing nonlinear compensation (NLC) in an optical communication system (abstract) and teaches wherein the digital processor is configured to apply digital back-propagation to the two or more digital images of the region (Digital back-propagation (DBP) is used for reducing algorithmic complexity and calculation of non-linearity. Para [0012], [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to apply digital back-propagation in accordance with the teaching of Ip so that algorithmic complexity could be reduced (para [0012], [0027]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20190302465) in view of Essiambre (US 20100329671) and further in view Ip (US 20120263481).
Regarding claim 17, Yu does not expressly disclose wherein the digital processor is configured to apply digital back-propagation to the two or more digital images of the region.
Ip is directed to systems and methods for performing nonlinear compensation (NLC) in an optical communication system (abstract) and teaches wherein the digital processor is configured to apply digital back-propagation to the two or more digital images of the region (Digital back-propagation (DBP) is used for reducing algorithmic complexity and calculation of non-linearity. Para [0012], [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to apply digital back-propagation in accordance with the teaching of Ip so that algorithmic complexity could be reduced (para [0012], [0027]).

Claim(s) 19-20, 21-22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20190302465) in view of Essiambre (US 20100329671) and further in view Eggleston (US 20180188019).
Regarding claim 19, Yu discloses an apparatus (Optical Coherence Tomography system; FIG. 4B; para [0018]), comprising: 
an optical router (FIG. 4B, reproduced below; also see FIG. 4A) to route source light; 
an optical fiber (fiber collimator/connectors; FIG. 4B) to transmit to the optical router image light received from a region near a remote fiber end in response to the region being illuminated with a first portion of the source light (A portion of light illuminates the sample 426 which is reflected by the mirror 448; para [0052]); 
a two-dimensional pixelated light detector (detector, line scan camera 430, FIG. 4A, 4B); and 
a digital processor (Various computing components of the  Optical Coherence Tomography system including a processor, a memory, a network interface card, and a detector; FIG. 3; para [0016]) configured to receive time-resolved light-intensity measurements made using pixels of the two-dimensional pixelated light detector while a wavelength of the source light is being swept (detector, line scan camera 430, FIG. 4A, 4B); 
wherein the optical router is configured to cause mixing of the image light and a second portion of the source light along the two-dimensional pixelated light detector (As can be seen from FIGS. 4a, 4b, 4c, light reflected from the sample 426 and reference light from the source is combined by beam splitter 438 and received by the detection unit. Para [0047]; Detected signal from line scan camera can be processed and displayed in the display 316, FIG. 3. Para [0041]; The spatial light modulator may be adjusted in response to a first generated image in order to reduce a produced speckle pattern. Para [0073]).
Yu does not expressly disclose a multimode fiber to transmit to the optical router image light, and  wherein the digital processor is configured to produce data for depth-sensitive images of the region from measurements of beat frequencies obtained from the time-resolved light-intensity measurements, the beat frequencies being generated by the mixing.
Essiambre is directed to an optical communication system having an optical transmitter and an optical receiver optically coupled via a multi-path fiber (abstract) and teaches a multimode fiber (multimode fiber 1002; FIG. 11)  to transmit to the optical router image light (FIGS. 11, 12; claim 8, col. 7, line 60-col. 8, line 22).
Eggleston is directed to an apparatus including first and second light sources, an optical interferometer, one or more light detectors, and an electronic processor (abstract; para [0028]) and teaches wherein the digital processor is configured to produce data for depth-sensitive images of the region from measurements of beat frequencies obtained from the time-resolved light-intensity measurements, the beat frequencies being generated by the mixing (Intensities are measured that exhibit beating at a period that is a measure of the relative path difference between the optical reference and sample arms 30, 32. Para [0061]; Measurement of beat frequency of interference intensities are used for depth image data. para [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to have multi-mode fiber in accordance with the teaching of Essiambre so that high optical powers could be carried by way of having multi-mode fiber. Further, it would have been obvious to further modify Yu to have beat frequency measurements in accordance with the teaching of Eggleston so that depth of image could be generated by using the beat measurements (para [0061] of Eggleston). 


    PNG
    media_image1.png
    713
    728
    media_image1.png
    Greyscale

Regarding claim 20, Yu discloses  further comprising a tunable laser configured to generate the source light while sweeping the wavelength thereof (Pulsed laser emitter or supercontinuum laser emitter is used as light source. Para [0043]). 
Regarding claim 21, Yu discloses wherein the digital processor is configured to form a digital image with reduced speckle contrast therein by summing two or more digital images of the region, in a pixel-by-pixel manner, for different illuminations of the region (Detected signal from line scan camera can be processed and displayed in the display 316, FIG. 3. Para [0041]; The spatial light modulator may be adjusted in response to a first generated image in order to reduce a produced speckle pattern. Para [0073]).
Regarding claim 22, Yu discloses  wherein the apparatus is configured to make controllable changes of one or more of phase, angle (The spatial light modulator may be adjusted in response to a first generated image in order to reduce a produced speckle pattern. Para [0073]), polarization, modal composition, and wavelength of the first portion of the source light to cause the two or more digital images to have different speckle patterns therein.
Regarding claim 24, Yu  as modified discloses wherein the optical router is configured to direct the first portion of the source light through the multimode optical fiber (Upon modifying Yu by having multi-mode fiber, in accordance with the teaching of Essiambre this is met. For example, source light from 410 is directed by the optical router to form a combined light. FIG. 4B).
Regarding claim 25, Yu as modified discloses wherein the multimode optical fiber has a plurality of optical cores for guiding the first portion of the source light to the region (Essiambre: multi-core link 120 can support multi-modes. FIG. 3A, para [0028]).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20190302465) in view of Essiambre (US 20100329671) and further in view Eggleston (US 20180188019) and Ip (US 20120263481).
Regarding claim 23, Yu does not expressly disclose wherein the digital processor is configured to apply digital back-propagation to a depth map of the region to produce said data, the depth map being generated using the measurements of the beat frequencies corresponding to different pixels of the two-dimensional pixelated light detector.
Eggleston is directed to an apparatus including first and second light sources, an optical interferometer, one or more light detectors, and an electronic processor (abstract; para [0028]) and teaches wherein the depth map is being generated using the measurements of the beat frequencies corresponding to different pixels of the two-dimensional pixelated light detector (Intensities are measured that exhibit beating at a period that is a measure of the relative path difference between the optical reference and sample arms 30, 32. Para [0061]; Measurement of beat frequency of interference intensities are used for depth image data. para [0061].
Ip is directed to systems and methods for performing nonlinear compensation (NLC) in an optical communication system (abstract) and teaches wherein the digital processor is configured to apply digital back-propagation to the two or more digital images of the region (Digital back-propagation (DBP) is used for reducing algorithmic complexity and calculation of non-linearity. Para [0012], [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu in accordance with the teaching of Eggleston to have beat frequency measurements so that depth of image could be generated by using the beat measurements (para [0061] of Eggleston). Further, it would have been obvious to further modify  Yu to apply digital back-propagation in accordance with the teaching of Ip so that algorithmic complexity could be reduced (para [0012], [0027]) during processing.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20190302465) in view of Essiambre (US 20100329671) and further in view of Eggleston (US 20180188019) and Seibel (US 20060195014).
Regarding claim 26, Yu does not expressly disclose wherein the apparatus is configured to perform optical reflectometry measurements of the region to obtain the measurements of the beat frequencies.
Seibel is directed to capsule endoscope apparatus and teaches wherein the apparatus is configurable to perform optical reflectometry measurements (Optical coherence reflectometry (OCR) or optical coherence tomography (OCT) measurements for multimode collection optical fiber; claim 21; para [0016], [0085], [0114]) of the region to obtain the measurements of the beat frequencies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to have optical reflectometry measurements in accordance with the teaching of Seibel so that so integrity of the  fiber optic system could be tested by optical reflectometry measurements method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
12/17/22